Citation Nr: 9917682	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-09 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for a right knee disorder.

2.  Entitlement to a compensable rating for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated October 28, 1998, which 
vacated a March 1998 Board decision as to these issues and 
remanded the matters for further development.


REMAND

In its October 1998 order the Court granted a motion to 
vacate the prior Board decision and remand the issues on 
appeal.  The motion to remand noted the Board failed to 
adequately address the veteran's "numerous complaints of 
pain and the evidence of increased limitation of motion shown 
in the January 1994 and October 1996 VA examinations" as 
required in DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
Arnesen v. Brown, 8 Vet. App. 432 (1995).  It also noted the 
veteran should be provided a thorough examination to 
reconcile the May 1993 diagnosis of early degenerative 
arthritis with subsequent VA findings of no abnormalities.

In addition, the remand motion stated a determination was 
required as to the issue of entitlement to a separate rating 
for atrophy of the gastrocnemius muscle of the right knee 
shown by VA examination in January 1994 and October 1996.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

Accordingly, the case is remanded to the RO for the 
following:

1.  The veteran and his representative 
should be permitted to submit additional 
evidence pertinent to the issues on 
appeal.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of his service-
connected right and left knee 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination.  The examination should 
include any tests or studies deemed 
necessary for an accurate assessment, and 
should include x-rays and complete active 
and passive range of motion testing.  

The examiner is requested to comment upon 
the present nature, if any, of a separate 
disability related to the veteran's 
atrophy of the gastrocnemius muscle of 
the right knee.

The examiner should specify any 
anatomical damage, and describe any 
functional loss, including the inability 
to perform normal working movements with 
normal excursion, strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness, and 
document all objective evidence of those 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (1998).

In addition, the examiner should provide 
an opinion on the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use 
and to not limit an evaluation of 
disability to a point in time when the 
symptoms are quiescent.  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbations of symptoms.  A complete 
rationale for the opinions given should 
be provided.

3.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

4.  The RO should adjudicate the issue of 
entitlement to a separate rating for a 
right knee gastrocnemius muscle 
disability.  The veteran and his 
representative should be provided an 
opportunity to respond if the 
determination is adverse to his claim.

5.  After undertaking any development 
deemed appropriate in addition to that 
requested above, the RO should re-
adjudicate the issues on appeal.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









